Citation Nr: 1809979	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  12-08 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for traumatic arthritis of the right wrist.  

2.  Entitlement to service connection for degenerative joint disease, generalized, claimed a joint pain due an undiagnosed illness. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active duty service from August 1981 to January 1985, from November 1990 to August 1991, from February 2003 to June 2004 and from November 2004 to April 2005.

This appeal comes to the Board of Veterans' Appeals ("Board") from March 2011 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Wichita, Kansas.  Jurisdiction of the claim presently resides with the RO in North Little Rock, Arkansas (hereinafter Agency of Original Jurisdiction ("AOJ")).

In September 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO in North Little, Rock Arkansas.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file.

The Veteran's claim has previously been before the Board.  Most recently, in a February 2015 decision, the Board determined that the Veteran had submitted new and material evidence such that his previously denied claim for entitlement to service connection for degenerative joint disease, generalized, claimed a joint pain due an undiagnosed illness, was reopened.  After making this determination, the Board then remanded the Veteran's claim for entitlement to service connection to the AOJ in order to afford the Veteran a VA examination and medical opinion.  

In response to the Board's February 2015 remand directives, the AOJ scheduled the Veteran for a VA examination of his right wrist, right shoulder, lumbar spine, and cervical spine.  After a review of these VA examinations, and the resulting medical opinions, the Board finds that the opinions addressing the etiologies of the right shoulder, cervical spine, and lumbar spine are inadequate for ratings purposes.  As such, these claims must again be remanded to the AOJ for further development.  See Stegall v. West, 11 Vet. App. 268 (1998).

However, the Board finds that the VA examination and medical opinion with respect to the Veteran's right wrist is adequate for ratings purposes.  As such, the issues on appeal have been recharacterized as reflected on the title page of this decision. 

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for degenerative joint disease, generalized, claimed a joint pain due an undiagnosed illness is addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  While remand for degenerative joint disease is necessary, the Board has determined that there is sufficient evidence of record that connects the Veteran's joint disability (arthritis) of the right wrist to service.  Accordingly, as explained below, the Board will grant service connection for arthritis of the right wrist.


FINDING OF FACT

The Veteran's current traumatic arthritis of the right wrist, began during, or was otherwise caused by, his active military service.  


CONCLUSION OF LAW

The criteria for service connection for traumatic arthritis of the right wrist have been met.  38 U.S.C. §§ 1110, 1112, 5103, 5103A, 5107, 5109B (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).

In regards to the Veteran's claim for entitlement to service connection, the Board notes that the VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain on his behalf, in correspondence dated January 2010.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the January 2010 VCAA notice, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.

The Veteran was afforded the opportunity to appear and testify before the undersigned Veterans Law Judge ("VLJ") at a Travel Board Hearing, held at the RO in September 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge ("VLJ") who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claims that was lacking to substantiate the claims for benefits.  The VLJ specifically noted the issues as including the issues listed on the title page of this decision.  The Veteran was assisted at the hearing by his representative, Disabled American Veterans.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Based upon the above, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.  Moreover, the neither the Veteran nor his representative have advanced any procedural arguments in relation to VA's duties to notify and assist since the date of the Board's August 2016 remand.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

General Laws and Regulations Governing Entitlement to Service Connection:

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Alternatively, VA regulations allow for a current disability to be service connected if the evidence of record reveals the Veteran has a current diagnosis that was chronic in service, or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  However, in Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

That being the relevant, generalized, law applicable to the Veteran's claim, the Board finds that the evidence of record warrants a finding of entitlement to service connection for traumatic arthritis of the right wrist. Based upon a review of the Veteran's longitudinal medical records, and with consideration of the lay and medical opinion evidence of record, the Board finds that this right wrist disability began during the Veteran's active duty service.  

First, the Board observes that the Veteran has been diagnosed with traumatic arthritis of the right wrist.  See e.g.  August 2015 VA Examination.  Therefore, the Board finds that the Veteran has satisfied the first prong of service connection, the existence of a current disability.  38 U.S.C. §§ 1110, 1131; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

As to the second element, the existence of an in-service disease, the Board finds that the service medical records document several reports of pain and swelling to the right wrist.  For example, the Veteran was treated for complains of pain and swelling to the right wrist in June 1991.  Additionally, during hearing before the Board, the Veteran asserted that he fell during service while running through the bush carrying a large backpack in the 1980s.  He asserted that he fell onto his knees and hand.  Moreover, review of the Veteran's post-service medical records reflect that he continued to seek treatment for complaints of right wrist pain following his separation.  

Given the above findings, the primary question before the Board is whether a nexus exists between the Veteran's in-service reports of right wrist pain and his current diagnosis for traumatic arthritis of the right wrist.  As noted in the introduction, the Veteran was afforded a VA examination as a result of the Board's February 2015 remand.  In the responsive August 2015 medical examination, the examiner opined that the Veteran's right wrist disability was at least as likely as not related to his active duty service, to include his report of falling while wearing a heavy backpack.  The examiner supported this medical opinion by citing to the Veteran's continuity of symptoms following his discharge and explained that the current traumatic arthritis of the right wrist was a continuation of the initial in-service injury.  

The Board finds this August 2015 medical opinion to be entitled to significant weight, as it is thorough, explained by a clear rationale, and includes consideration of both the medical and lay evidence of record.  While the Board is aware that other medical opinions of record have provided a negative nexus opinion, the Board finds that this August 2015 opinion is entitled to greater probative value due to the depth of its rationale and detailed explanation.  See Simon v. Derwinski, 2 Vet. App. 621, 622 (1992) (holding the Board is permitted to favor one opinion over another provided that it gives adequate statements of its reasons and bases for doing so). 

In conclusion, after a thorough review of the evidentiary record, the Board concludes the weight of the evidence supports a finding of service connection for the Veteran's traumatic arthritis of the right wrist. This finding is appropriate in light of the Veteran's STRs documenting numerous instances of symptoms and treatment for right wrist pain and continued treatment following his separation from military service.  The Board additionally finds the August 2015 VA medical opinion to be probative and entitled to significant weight.  Based upon the foregoing, and affording all benefit of doubt to the Veteran, service connection for traumatic arthritis of the right wrist is granted.  See 38 U.S.C. §5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for traumatic arthritis of the right wrist is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Although the Board sincerely regrets the delay, the Veteran's claim must be remanded before the Board is able to make a determination on the merits.  

First, the Board finds that the AOJ did not substantially comply with the directives of the Board's February 2015 remand.  In the February 2015 remand order, the Board directed the AOJ to obtain a VA examination and medical opinion which assessed the etiology of any generalized joint disability experienced by the Veteran.  Elsewhere in the Board's remand directive, the AOJ was advised that the Veteran was seeking entitlement to service connection for the specific joints of the right shoulder, cervical spine, and right wrist.  In August 2015, the Veteran was afforded a VA examination for his cervical spine, lumbar spine, right shoulder, and right wrist.  While the AOJ obtained a VA medical examination for each of these specified joints, the medical opinions rendered are inadequate for ratings purposes.  

Specifically, the Board observes that the VA medical examination opined that the Veteran had current diagnoses of degenerative joint disease in the cervical and lumbar spines.  After reviewing the Veteran's medical records, and with consideration of the Veteran's lay reports, the examiner concluded that the Veteran's cervical and lumbar spine disabilities were at least as likely as not etiologically related to the Veteran's active duty service.  The examiner explained that the Veteran's records show he "had a history of an IED explosion in 2002 while he was on active duty."  Continuing, the examiner explained that the Veteran sustained several injuries as a result of this explosion, one of which was to his back.  Based upon this history, the Veteran's current diagnoses for degenerative joint disease in the cervical and lumbar spines, and the Veteran's lay reports of continuing symptoms since that time, the examiner concluded the Veteran's current cervical and lumbar disabilities were at least as likely as not related to his active duty service. 

Despite recognizing that the Veteran sustained "several injuries" as a result of this explosion, the examiner provided a negative nexus opinion for the Veteran's right shoulder disability. Specifically, the examiner explained that the Veteran denied experiencing any specific injury to the right shoulder, and therefore, the Veteran's current disability was less likely than not related to his active duty service. 

After receipt of the above described medical opinions, the AOJ obtained an addendum medical opinion in March 2016.  Notably, the AOJ had determined that the August 2015 medical opinions were inadequate, because:  1) the Veteran was not on active duty in 2002 and therefore could not have been involved in an IED explosion and 2) the August 2015 examination erroneously considered the totality of the Veteran's service medical records and did not limit the scope of his opinion to the Veteran's report of a "fall while carrying a heavy backpack in the 1980s." 

The Board is unclear as to why the AOJ obtained this second, and more limited, March 2016 medical opinion.  Nowhere in the Board's February 2015 remand directives did the Board limit the scope of consideration for the etiology of any of the Veteran's claimed joint disabilities.  Rather, the Board specifically requested that the AOJ direct the medical examiner to consider the reported fall in the 1980s as one possible inciting injury to the Veteran's current disabilities.  

However, before the Board is able to grant the Veteran entitlement to service connection for any additional joint disability, the Board finds that additional development is needed.  As noted above, the August 2015 medical examiner concluded that the Veteran's cervical and lumbar spine disabilities were at least as likely as not related to the Veteran's active duty service, to include the injuries he sustained during an IED explosion in 2002.  While the Veteran was not on active duty service in 2002, he did serve two tours in Southwest Asia, during his February 2003 to June 2004 and November 2004 to April 2005 periods of active duty service.  Additionally, the Board observes that the Veteran was awarded entitlement to service connection for residuals of a traumatic brain jury, sustained from "exposure to explosions" during service.  See February 2009 Rating Decision. 

Review of the Veteran's service medical records, military personnel records, and other medical records fails to show any report or instance of the Veteran's involvement in an IED explosion during active duty service.  As such, the Board finds that the AOJ must contact the Joint Services Records Research Center (JSRRC) and the Defense Personnel Records Information Retrieval System (DPRIS) to ensure a complete copy of the Veteran's service records have been obtained.  Additionally, the AOJ should request information from both the JSRRC and DPRIS as to whether the Veteran's unit was involved in any IED explosions during his active duty service. 

Accordingly, the case is REMANDED for the following action:

1. First, the AOJ should contact the JSRRC and DPRIS to obtain a fully and complete copy of the Veteran's medical records from his periods of active duty service dated February 2003 through June 2004 and from November 2004 through April 2005.  The AOJ should additionally information showing whether the Veteran's unit was involved in any IED explosions or other such combat events during these periods of active duty service. 

2.  After any additional records are associated with the claims file, the AOJ should return the Veteran's claims file, to the physician who conducted the August 2015 VA examination.  If the August 2015 VA examiner is no longer available, the Veteran should be scheduled for a new VA examination. 

The electronic claims file must be provided to and reviewed by the examiner in conjunction with the examination.  Based upon a review of the entirety of the claims file, the history presented by the Veteran, and the prior examination results, the examiner is requested to provide an opinion as to the following questions:

(1)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's right shoulder disability had its clinical onset during military service, or is otherwise related to his active duty service? 

(2)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's cervical spine disability had its clinical onset during military service, or is otherwise related to his active duty service? 

(3)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's lumbar spine disability had its clinical onset during military service, or is otherwise related to his active duty service? 

Explanations for all opinions must be provided. In provided the requested rationale, the examiner is asked to cite to the pertinent evidence of record, including clinical records and the Veteran's statements regarding the onset of his sleep apnea symptoms.

3. After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the claim for entitlement to service connection.  If the benefit sought is not granted, the AOJ must then issue a Supplemental Statement of the Case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



Department of Veterans Affairs


